Citation Nr: 1711413	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  09-45 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral wrist disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel


INTRODUCTION

The Veteran was a member of the Army National Guard.  He had active duty for training from June 1980 to September 1980 and served on active duty from November 1990 to June 1991 and from February 2003 to September 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a Board Videoconference hearing in February 2012 and a copy of that transcript is of record.  The Veterans Law Judge who held the February 2012 hearing is no longer employed at the Board.  In a January 2015 letter the Veteran responded that he did not wish to attend another hearing before a different Veterans Law Judge.  See 38 C.F.R. § 20.707 (2016).

In March 2015, the Board denied the claim for service connection for a bilateral wrist disability.  The Veteran then appealed the Board's March 2015 decision to the United States Court of Appeals for Veterans Claims (CAVC), and in June 2016, the CAVC issued a Joint Motion for Partial Remand (JMPR) that vacated the March 2015 decision and remanded it back to the Board for further development.

In December 2016, the Board remanded this matter for additional development.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf era.

2.  The Veteran has had recurrent signs or symptoms of pain and burning sensation in his wrists that have not been attributed to a known clinical diagnosis. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a bilateral wrist disability are met.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2016).  Given the favorable disposition of the Veteran's claim for service connection for a bilateral wrist disability, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

The Veteran contends that he has a bilateral wrist disability, manifested by recurrent pain and burning sensation in his wrists, as a result of his military service in the Persian Gulf. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110  (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309   (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d) (2016). 

Service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §  1117 (West 2014); 38 C.F.R. § 3.317 (a)(1) (2016); 81 Fed. Reg. 71,382 (October 17, 2016).  In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Notably, laypersons are competent to report objective signs of illness.

A Persian Gulf Veteran is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317 (2016).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above those locations.  38 C.F.R. § 3.317 (d)(2) (2016).

VA is authorized to pay compensation to any Persian Gulf veteran suffering from a qualifying chronic disability.  A qualifying chronic disability for purposes of 38 U.S.C.A. §  1117  is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. §  1117 (d) (West 2014) warrants a presumption of service connection.  38 U.S.C.A. §  1117 (a)(2) (West 2014); 38 C.F.R. § 3.317 (a), (c) (2016). 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317 (a)(2), (3) (2015).  Signs or symptoms which may be manifestations of an undiagnosed illness or a chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  38 C.F.R. § 3.317 (b) (2016).

Compensation shall not be paid under 38 C.F.R. § 3.317  for a chronic disability: (1) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or, (2) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or, (3) if there is affirmative evidence that the disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317 (a)(7) (2016).

In this case, the Veteran's service personnel records confirm that he had active service in the Southwest Asia Theater of operations during the Persian Gulf War. Specifically, his service personnel records and DD214/DD215 show that he was in Saudi Arabia from February 1991 to May 1991 in support of Operation Desert Shield/Desert Storm and in Kuwait and Iraq in support of Operation Iraqi Freedom from April 2003 to April 2004.  Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established under 38 C.F.R. § 3.317  in this case.

The Veteran's April 2004 separation report of medical history from servicer reflects that an evaluation of the upper extremities was characterized as abnormal due to complaints of bilateral wrist pain.  The report also noted that both wrists had a burning sensation.  Further, the report noted that the Veteran's bilateral wrist pain began in July 2003.  The physical examination was otherwise normal and there were no deformities, heat or edema of the wrists.  The examiner noted that the Veteran's bilateral wrist pain occurred when pressure was placed on the wrists, such as when the Veteran was "sitting up."  The Veteran's wrists were negative for numbness or tingling.  The examiner recommended follow-up with the Veteran's primary care physician for his bilateral wrist pain.  Accordingly, the Board finds that the Veteran exhibited objective signs of illness which became manifest during his active duty service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. 3.317(a)(1). 

Post-service VA treatment records dated October 2004 to June 2009 show that in October 2004 the Veteran reported pain in both wrists.  In December 2004, the Veteran reported both wrists had a "burning sensation."  In January 2005, it was noted that the Veteran had two minor injuries to his wrists in service, tripping over tents and loading boxes of water in July 2003, and it also reported continued wrist pain.  

At the February 2012 Travel Board hearing, the Veteran testified that he continued to have trouble with his wrists.  Furthermore, he testified that he had trouble with swelling in his wrists which he took over the counter medication to control.  The Veteran also stated that he did not seek treatment for his wrists in service and that there was no specific injury to his wrists.  Finally, the Veteran reported that his wrist problems had been ongoing since service and that he had not received treatment for his wrists since service.  Accordingly, the Board finds that the Veteran's current complaints satisfy the 6 month time requirement for a chronic disability pursuant to 38 C.F.R. § 3.317(a)(4) from the time of his Iraq service, to include the first manifestation of bilateral wrist pain denoted on the April 2004 separation exam. 

In an August 2012 VA examination, the examiner concluded that the Veteran did not have or ever have a bilateral wrist condition because the Veteran's wrists were normal on examination.  During the examination, the Veteran reported a dull burning sensation and functional impairments on his strength such as difficulty opening a bottle.  The Veteran reported flare-up in his reported pain about every 10 days.  The examiner acknowledged that the Veteran complained of wrist pain in service in 2003, at separation in 2004 and post-service in 2004.  The examiner concluded that this was the "last objective evidence of complaints" of a wrist condition and there was not wrist condition diagnosed.  However, the examiner did not discuss the Veteran's complaints and symptoms in relation to a possible undiagnosed illness and the Board, therefore, previously found this exam inadequate. 

In a December 2016 addendum VA examination opinion, the examiner was asked to opine whether the Veteran's complained of symptoms of bilateral wrist pain and a burning sensation were at least as likely as not due to an undiagnosed illness as the result of his service in the Southwest Asia theater of operations.  The Board notes that no chronic disability of the wrists was diagnosed at the addendum VA examination.  In pertinent part, the examiner noted the Veteran's complaints of recurrent pain.  However, the examiner stated that there was no undiagnosed illness because, "wrist pain and a burning sensation are symptoms, not a diagnosis."  Further, while the Veteran maintained he continues to have recurrent pain in his wrists, the examiner concluded that no competent medical evidence was otherwise of record which attributes these complaints to a known diagnosis.  The Board finds that this addendum opinion confirms the Veteran's continued symptomatology and lack of a clinical diagnosis sufficient for service-connection pursuant to 38 C.F.R. 3.317. 

In addition, the Board finds that the Veteran is competent, as a lay person, to describe symptoms such as pain in his joints.  Moreover, the Veteran's service treatment records confirm he did have an in-service assessment for such complaints.  For example, records in April 2004 note bilateral wrist pain. Thereafter, records dated in December 2004 note discomfort and burning sensation in his wrists. But, there is no evidence of any pathology in-service or post-service despite the continued noted complaints in the medical evidence.  Accordingly, the Board finds that the Veteran's reported symptomatology of joint pain is an "objective indication of a chronic disability" independently verified by medical evidence of record.  See 38 C.F.R. 3.317(a)(3), (b).  

In this case, as discussed above, the competent and credible evidence reflects the Veteran has had recurrent signs or symptoms of pain in his wrists that have not been attributed to a known clinical diagnosis.  Further, in Joyner v. McDonald, 766 F.3d. 1393 (2014), the Federal Circuit found the Court "erred in concluding that pain cannot evidence a qualifying chronic disability under § 1117."  In this regard, the Board notes that the Court has held that the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record, as it is here.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Indeed, sign or symptoms involving joint pain and muscle pain are among the signs or symptoms of qualifying chronic disability, including resulting from undiagnosed illness, specifically listed in 38 C.F.R. § 3.317 (b).  In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds he is entitled to a grant of service connection for a bilateral wrist disability pursuant to the provisions of 38 U.S.C.A. §  1117  and 38 C.F.R. § 3.317 .



ORDER

Entitlement to service connection for a bilateral wrist disability is granted. 





____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


